Citation Nr: 0424025	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran served on active duty from July to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision that, inter alia, denied 
service connection for a nervous condition, and determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a back condition.  
The veteran filed a notice of disagreement (NOD) in June 
2002.  In correspondence received in June 2003, the veteran 
withdrew from appeal the petition to reopen the claim for 
service connection for a back condition.  The RO issued a 
statement of the case (SOC) in October 2003, and the veteran 
filed a substantive appeal later that same month.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

In correspondence dated in January 2004, the veteran 
indicated that he desired a videoconference hearing before a 
Veterans Law Judge.  A hearing was scheduled for July 14, 
2004; however, the veteran did not appear.  In correspondence 
to the RO dated in July 2004, the veteran contended that he 
had not received notice of the scheduled hearing, and he 
provided a new (temporary) address.  

In August 2004, the undersigned Veterans Law Judge, for good 
cause shown, granted the veteran's motion for another 
videoconference hearing, pursuant to 38 C.F.R. § 20.704 
(2003).  Since such hearings are scheduled by the RO, the 
Board must remand the case to the RO for that purpose, to 
ensure full compliance with due process requirements.   See 
38 C.F.R. § 20.700 (2003).

The Board also points out that documents in the claims file 
indicate that the veteran is no longer represented by Robert 
D. Marcinkowski, a private attorney; however, there is no 
explicit statement to this effect by either the veteran or 
the attorney.  Hence, the to afford the veteran full due 
process of law, the matter of representation should be 
clarified prior to appellate consideration of the issue.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should clarify with the 
veteran the matter of the veteran's 
representative.

2.  The RO should undertake appropriate 
action to schedule the veteran for a 
videoconference hearing in accordance 
with his July 2004 request for such a 
hearing.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




